DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 13, 14, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crews et al., U.S. 2017/0247995.
Crews et al. discloses receiving diagnostics data of a hydraulic fracturing completion ([0021]) of a wellbore; accessing a fracture formation model that models formation characteristics ([0041]) of fractures formed through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion ([0028]; It is important to the shale completion industry to learn more specifically and much more quickly how each shale reservoir should be hydraulically fractured for optimum fracture complexity, surface area generated, amount and distribution of fracture conductivity, determination of high permeability and/or hydrocarbon sweet-spot horizons and the like) with respect to surface variables of the hydraulic fracturing completion;
selecting a subsurface objective function of fracture complexity ([0029]) from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures;
history-matching and forward-modeling to test different completion and stimulation design scenarios can be undertake with improved confidence sing the calibrated fracture model) to determine
values of the surface variables for controlling the formation characteristics of the fractures to converge (the history-matching and forward modeling) on the subsurface objective function of fracture complexity; and
forming a completion plan ([0028]; It is important to the shale completion industry to learn more specifically and much more quickly how each shale reservoir should be hydraulically fractured for optimum fracture complexity, surface area generated, amount and distribution of fracture conductivity, determination of high permeability and/or hydrocarbon sweet-spot horizons and the like) for performing the hydraulic fracturing completion of the wellbore based on the values of the surface variables.
Crews et al. discloses the formation characteristics include either or both subsurface fracture geometry ([0044], lines 1-3) of the fractures during formation and growth behavior of the fractures during formation.
Crews et al. discloses facilitating implementation of the completion plan in performing the hydraulic fracturing completion of the wellbore ([0073]; They note that the nature and degree of fracture complexity must be clearly understood to optimize stimulation design and completion strategy).
Crews et al. discloses the completion plan is a modified completion plan ([0022]) formed by modifying a previous completion plan for the hydraulic fracturing completion based on the values of the surface variables.
Crews et al. discloses the plurality of subsurface objective functions ([0029]) include one or more of an objective function for cluster efficiency ([0026]), an objective function for well interference 
Crews et al. discloses selecting the subsurface objective function for fracture complexity includes assigning a weight ([0029]; learning and diagnosing via at least the seven areas) to the subsurface objective function for fracture complexity ([0029]; fracture geometry, closure, diversion, etc.) that is greater than a corresponding weight assigned to each of the plurality of subsurface objective functions.
Crews et al. discloses the subsurface objective function of fracture complexity includes a volume of either or both fluid and slurry pumped during the hydraulic fracturing completion ([0026]) into a unit volume of the formation surrounding the wellbore during the hydraulic fracturing completion.
Crews et al. discloses the subsurface objective function of fracture complexity includes a number of microseismic events ({occurring per unit volume of the formation surrounding the wellbore during the hydraulic fracturing completion.
Crews et al. discloses wherein the subsurface objective function of fracture complexity includes a number of microseismic events ([0040[) occurring per unit volume of the formation surrounding the wellbore during the hydraulic fracturing completion.
Crews et al. discloses the subsurface objective function of fracture complexity includes fracture length along a plurality of directions per unit volume ([0039]; The solution of Maxwell's equation shows that it is possible to use the tool to determine both the orientation and the length of the fracture by detecting the location of these particles in the formation after hydraulic fracturing. Results for extensive sensitivity analysis are presented to show the effect of different propped lengths, height and orientation of planar fractures in a shale formation) of the formation surrounding the wellbore during the hydraulic fracturing completion.

Crews et discloses the diagnostics data includes microseismic data describing microseismic activity in the formation (0040], [0041]) during the hydraulic fracturing completion, the method further comprising applying the fracture formation model based on the microseismic data.
Crews et al. discloses the diagnostics data includes pressure data describing pressure characteristics in a fracture system (fig 3, [0048]) of the fractures and the pressure data include a pressure profile of a static fracture in the fracture system over time, the method further comprising applying the fracture formation model ([0058]; One non-limiting example of executing a shale data-frac is to determine “frac hit times” (schematically illustrated as 54 in FIGS. 1 and 2 and 76 in FIG. 4) by injection from the a specific frac interval location in the primary lateral wellbore and observing pressure increase at and along the data collection and/or diagnostic lateral wellbore configured with isolated pressure sections with pressure sensors. In theory, after determining through known or anticipated reservoir parameters, select frac treatment and/or injection test fluid, pump rate, and the like parameters, with use of known frac models a bi-wing planar fracture treatment fluid volume and anticipated time for the planar fracture may be determined to reach the closest point of the diagnostic lateral wellbore) based on a decay of pressure in the static fracture over time.
Crews et al. discloses the diagnostics data includes pressure data describing pressure characteristics in a fracture system (0058]) of the fractures during a hydraulic fracturing treatment of the hydraulic fracturing completion, the method further comprising dynamically applying the fracture formation model ([0051]; last sentence) during the hydraulic fracturing treatment based on changes in the pressure characteristics during the hydraulic fracturing treatment.

Crews et al. discloses a non-transitory computer-readable storage medium ([0086]; last sentence; computerized models inherently have storage devices and processors) having stored therein instructions which, when executed by one or more processors, cause the one or more processors used to perform the method as noted above.

Allowable Subject Matter
Claims 7, 8, 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3 February 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676